  Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 1 of 13 PageID #: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 Sabrina Veney, individually and on behalf of
 all others similarly situated,                        C.A. No:
                                     Plaintiff,
                                                       CLASS ACTION COMPLAINT

                                                       DEMAND FOR JURY TRIAL




         -v.-
 Resurgent Capital Services, LP,
 LVNV Funding, LLC
 and John Does 1-25


                        Defendant(s).

                                           COMPLAINT

       Plaintiff Sabrina Veney (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through her attorneys, Garibian Law Offices, P.C., against Defendant Resurgent Capital Services,

LP. (hereinafter “Defendant Resurgent”) and Defendant LVNV Funding, LLC (hereinafter

“Defendant LVNV”) , individually and on behalf of a class of all others similarly situated, pursuant

to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s

counsel, except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's

personal knowledge.

                                        INTRODUCTION

       1.       Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned




                                                  1
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 2 of 13 PageID #: 2




that "abusive debt collection practices contribute to the number of personal bankruptcies, to

material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws…[we]re inadequate to protect consumers," and that "the

effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the FDCPA was not only to eliminate

abusive debt collection practices, but also to "insure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. §

1692(e). After determining that the existing consumer protection laws were inadequate. Id. §

1692(b), Congress gave consumers a private cause of action against debt collectors who fail to

comply with the Act. Id. § 1692k.

                             JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred.

                              NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Delaware consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA").

   6.      Plaintiff is seeking damages and declaratory relief.




                                              2
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 3 of 13 PageID #: 3




                                         PARTIES

   7.      Plaintiff is a resident of the State of Delaware, County of New Castle,.

   8.      Defendant Resurgent is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA and resides at 55 Beattie Place, Suite 110, Greenville, SC

29601 and may be served process upon the Corporation Service Company at 80 State Street,

Albany, New York 12207.

   9.      Upon information and belief, Defendant Resurgent. is a company that uses the

mail, telephone, and facsimile and regularly engages in business the principal purpose of which

is to attempt to collect debts alleged to be due another.

   10.     Defendant LVNV is a "debt collector" as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address at 6801 S. Cimarron Road, Suite 424-L,

Las Vegas, NV 89113 and may be served process upon the Corporation Service Company at

80 State Street, Albany, New York 12207.

   11.     Upon information and belief, Defendant LVNV is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   12.     All acts of Defendant Resurgent with respect to the collection of this account were

conducted as authorized agent for Defendant LVNV.

   13.     Defendants are both companies that use the mail, telephone, and facsimile and

regularly engage in business, the principal purpose of which is to attempt to collect debts

alleged to be due itself or another.




                                              3
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 4 of 13 PageID #: 4




   14.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                 CLASS ALLEGATIONS

   15.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   16.     The Class consists of:

           a. all individuals with addresses in the state of Delaware;

           b.   to whom Defendant Resurgent sent an initial collection letter attempting to

                collect a consumer debt;

           c. on behalf of Defendant LVNV;

           d. that included materially misleading and contradictory language regarding the

                status of a consumer’s dispute as well as the method of communication a

                consumer must use in order to assert their dispute rights under 15 U.S.C. §

                1692g;

           e. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (21) days after the filing of this action.

   17.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   18.     Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate




                                               4
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 5 of 13 PageID #: 5




families, and legal counsel for all parties to this action, and all members of their immediate

families.

   19.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendants' written communications to consumers, in the forms attached

as Exhibits A, violate 15 U.S.C. §§ 1692e and 1692g.

   20.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   21.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believe, and on that basis allege,

               that the Plaintiff Class defined above are so numerous that joinder of all

               members would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist

               as to all members of the Plaintiff Class and those questions predominance over

               any questions or issues involving only individual class members. The principal

               issue is whether the Defendants' written communications to consumers, in the

               forms attached as Exhibit A violate 15 U.S.C. § 1692e and §1692g.




                                             5
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 6 of 13 PageID #: 6




           c. Typicality: The Plaintiff’s claims are typical of the claims of the class

               members. The Plaintiff and all members of the Plaintiff Class have claims

               arising out of the Defendants' common uniform course of conduct complained

               of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel has

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a

               single forum efficiently and without unnecessary duplication of effort and

               expense that individual actions would engender.

   22.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.




                                             6
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 7 of 13 PageID #: 7




   23.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                               FACTUAL ALLEGATIONS

   24.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   25.      Some time prior to May 6, 2021, an obligation was allegedly incurred to Credit One

Bank, N.A.

   26.      The Credit One Bank, N.A. obligation arose out of transactions in which money,

property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

   27.      The alleged Credit One Bank, N.A. obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   28.      Credit One Bank, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   29.      Defendant LVNV, a debt collector and the subsequent owner of the Credit One

Bank, N.A. debt, contracted the Defendant Resurgent to collect the alleged debt.

   30.      Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                            Violation I – May 6, 2021 Collection Letter

   31.      On or about May 6, 2021, Defendant Resurgent sent the Plaintiff an initial contact

notice (the “Letter”) regarding the alleged debt owed to Defendant LVNV. See Exhibit A.




                                              7
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 8 of 13 PageID #: 8




    32.     When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication send the consumer a written notice containing:

    (1) the amount of the debt;

    (2) the name of the creditor to whom the debt is owed;

    (3) a statement that unless the consumer, within thirty days after receipt of the notice,

    disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

    valid by the debt collector;

    (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

    day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

    verification of the debt or a copy of the judgment against the consumer and a copy of

    such verification or judgment will be mailed to the consumer by the debt collector; and

    (5) a statement that, upon the consumer's written request within the thirty-day period, the

    debt collector will provide the consumer with the name and address of the original

    creditor, if different from the current creditor. 15 U.S.C. § 1692g(a).

    33.     The FDCPA further provides that ''if the consumer notifies the debt collector in

writing within the thirty day period . . . that the debt, or any portion thereof, is

disputed . . . the debt collector shall cease collection . . . until the debt collector obtains

verification of the debt . . . and a copy of such verification is mailed to the consumer by the

debt collector.'' 15 U.S.C. § 1692g(b).

    34.     Although a collection letter may track the statutory language, ''the collector

nevertheless violates the Act if it conveys that information in a confusing or contradictory

fashion so as to cloud the required message with uncertainty.'' Russell v. EQUIFAX A.R.S.,

74 F.3d 30, 35 (2d Cir. 1996) (''It is not enough for a debt collection agency to simply include




                                                8
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 9 of 13 PageID #: 9




the proper debt validation notice in a mailing to a consumer-- Congress intended that such

notice be clearly conveyed.''). Put differently, a notice containing ''language that

'overshadows or contradicts' other language informing a consumer of her rights . . . violates

the Act.'' Russell, 74 F.3d at 34.

    35.     The Letter states:

            “Resurgent Capital Services L.P. manages the above referenced account for
    LVNV Funding LLC and has initiated a review of the inquiry we recently received either
    directly or from Valentine and Kebartas, Inc, the current servicer of this account.

           For further assistance, please contact one of our Customer Service
    Representatives toll-free at 1-866-464-1187.

    36.     The bottom of the Letter contains the required statement under §1692g, stated in

its entirety below:

            “Unless you notify this office within 30 days after receiving this notice
            that you dispute the validity of the debt, or any portion of it, we will
            assume this debt is valid. If you notify this office in writing within 30
            days from receiving this notice, that you dispute the validity of this
            debt or any portion of it, we will obtain verification of the debt or
            obtain a copy of a judgment and mail you a copy of such judgment or
            verification. If you request of us in writing within 30 days after
            receiving this notice, we will provide you with the name and address
            of the original creditor, if different from the current creditor.”

    37.     The two paragraphs clearly contradict each other. The first paragraph states that the

Defendant Resurgent has “initiated a review of the inquiry we recently received.” This implies

that the account is already under review, yet the bottom paragraph says that the consumer can

dispute the debt within 30 days.

    38.     The language is misleading and confusing to the consumer because the first

paragraph leads the consumer to believe that their account is already under review and that the

consumer does not need to dispute the debt, while the second paragraph says the consumer has

thirty days to dispute the debt.



                                              9
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 10 of 13 PageID #: 10




    39.     Furthermore, the first paragraph contains a request to call to discuss for further

 assistance, which is misleading to the consumer by implying that a phone call is sufficient to

 discuss all facets of the account including disputing the debt, when in reality, in order to

 properly assert all of the consumer’s rights, the the consumer is required to put the dispute

 request in writing.

    40.     Plaintiff incurred an informational injury because the Defendants falsely describe

 the requirements for a dispute, thus leaving the consumer confused as to the proper procedures

 to dispute the debt.

    41.     Defendants’ false statement overshadowed Plaintiff’s §1692g right to have the debt

 validated since it misleads the Plaintiff to believe that her account is under review and is no

 further dispute is needed.

    42.     As a result of Defendants’ deceptive, misleading and unfair debt collection

 practices, Plaintiff has been damaged.

                                          COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

    43.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    44.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    45.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.

    46.     Defendants violated §1692e:

            a. By making a false and misleading representation in violation of §1692e(10).



                                             10
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 11 of 13 PageID #: 11




    47.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

 costs and attorneys’ fees.

                                         COUNT II

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692g et seq.

    48.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    49.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

    50.      Pursuant to 15 USC §1692g, a debt collector:

            Within five days after the initial communication with a consumer in connection

    with the collection of any debt, a debt collector shall, unless the following information is

    contained in the initial communication or the consumer has paid the debt, send the

    consumer a written notice containing –

                    1. The amount of the debt;

                    2. The name of the creditor to whom the debt is owed;

                    3. A statement that unless the consumer, within thirty days after receipt of

                        the notice, disputes the validity of the debt, or any portion thereof, the

                        debt will be assumed to be valid by the debt-collector;

                    4. A statement that the consumer notifies the debt collector in writing

                        within thirty-day period that the debt, or any portion thereof, is disputed,

                        the debt collector will obtain verification of the debt or a copy of a




                                              11
 Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 12 of 13 PageID #: 12




                           judgment against the consumer and a copy of such verification or

                           judgment will be mailed to the consumer by the debt collector; and

                       5. A statement that, upon the consumer’s written request within the thirty-

                           day period, the debt collector will provide the consumer with the name

                           and address of the original creditor, if different from the current creditor.

       51.     The Defendants violated 15 U.S.C. §1692g, by using contradictory language in

   regards to the current status of the debt and the method for a dispute, which deceives the

   consumer into not asserting its rights under the FDCPA.

       52.      By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages,

   costs and attorneys’ fees.

                                DEMAND FOR TRIAL BY JURY

       53.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Sabrina Veney, individually and on behalf of all others

similarly situated, demands judgment from Defendants Resurgent and Defendant LVNV as

follows:

       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;




                                                  12
Case 1:21-cv-00841-UNA Document 1 Filed 06/09/21 Page 13 of 13 PageID #: 13




    4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

 expenses;

    5.       Awarding pre-judgment interest and post-judgment interest; and

    6.       Awarding Plaintiff and the Class such other and further relief as this Court may

 deem just and proper.

                                          Respectfully Submitted,

                                          GARIBIAN LAW OFFICES, P.C.

                                          /s/ Antranig Garibian
                                          Antranig Garibian, Esq. (Bar No. 4962)
                                          1010 N. Bancroft Pkwy, Suite 22
                                          Wilmington, DE 19805
                                          (302) 722-6885
                                          ag@garibianlaw.com
                                          Attorneys For Plaintiff Sabrina Veney




                                            13
